Citation Nr: 1520134	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  09-20 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure or as secondary to a service-connected disability.

2.  Entitlement to an increased rating in excess of 50 percent for anxiety disorder.

3.  Entitlement to an initial compensable rating for erectile dysfunction.  

4.  Whether the reduction of the disability rating for prostate cancer from 100 percent to 60 percent, effective July 1, 2015, was proper.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1973.

This appeal before the Board of Veterans' Appeals (Board) is from the August 2008 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The issue for service connection for hypertension was previously remanded by the Board in October 2014 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA medical opinion regarding the etiology of the Veteran's hypertension.  This was accomplished, and the claim were readjudicated in a February 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) an increased rating in excess of 50 percent for anxiety disorder; 
(2) an initial compensable rating for erectile dysfunction; and (3) whether the reduction of the disability rating for prostate cancer from 100 percent to 60 percent, effective July 1, 2015, was proper are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed hypertension.

2.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.

3.  Hypertension was not chronic in service and did not manifest to a compensable degree within one year of service separation.

4.  Symptoms of hypertension have not been continuous since service separation.

5.  The Veteran's hypertension is not etiologically related to the in-service herbicide exposure.

6.  Hypertension is not caused by, the result of, or aggravated by the service-connected psychiatric disability (anxiety disorder).


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as due to in-service herbicide exposure or as secondary to a service-connected disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated July 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, and the Veteran's statements are associated with the claims file.  VA also obtained medical opinions in May 2014 and January 2015 in connection with the Veteran's service connection claim for hypertension.  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided considered all the pertinent evidence of record, discussed relevant medical literature, and provided a complete rationale for the opinions stated. 
Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

A veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(iii).

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, early-onset peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232 -243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran contends that his hypertension is a result of his exposure to Agent Orange during his active duty service.  Alternatively, the Veteran has stated that his hypertension is caused or aggravated by his service-connected psychiatric disability (anxiety disorder).

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against the claim for service connection for hypertension, to include as due to exposure to herbicides and as secondary to the service-connected anxiety disorder.

Initially, the Board finds that the Veteran's DD Form 214 shows that he served in Vietnam during the Vietnam War era.  Therefore, the Veteran is presumed to have been exposed to herbicides such as Agent Orange while on active duty.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(iii). 

In a May 2014 VA examination report, the Veteran stated that his hypertension began in approximately 1989.  After review of the evidence of record, the May 2014 VA examiner stated that the estimated date of diagnosis of hypertension was between 1994 and 2003.  VA treatment records also reflect a diagnosis of hypertension.  Accordingly, the Board finds that the Veteran has a diagnosis of hypertension.  

Next, although the Board finds that the Veteran served in Vietnam during the Vietnam War era, and is presumed to have been exposed to herbicide agents during service, hypertension is not among the diseases listed under 38 C.F.R. § 3.309(e) (2014), for which presumptive service connection based on herbicide exposure is available.  As such, the Board finds that presumptive service connection for hypertension based on exposure to herbicides in service is not warranted. 

Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

Service treatment records contain no complaints, diagnoses, or treatment related to hypertension in service.  A January 1973 service separation examination report reflects a blood pressure reading of 118/72; hypertension was not indicated.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014) (indicating that for VA rating purposes, the term "hypertension" means that diastolic blood pressure is predominantly 90 mm or greater).  As such, the Board finds that hypertension was not chronic in service. 

The Board further finds that hypertension did not manifest to a compensable degree within one year of service separation.  During the May 2014 VA examination, the Veteran reported that his hypertension began in approximately 1989 or 1990.  However, the VA examiner noted that the estimated date of diagnosis of hypertension was between 1994 and 2003; at least 21 years from the time of service separation.  As such, hypertension did not manifest to a compensable degree within one year of service separation.

The Board finds that symptoms associated with the Veteran's hypertension have also not been continuous since service.  As noted above, the May 2014 VA examiner opined that the Veteran's hypertension began between 1994 and 2003, more than 20 years after service separation.  Also, the Veteran was afforded a VA general medical examination in August 1994 (for other claims not currently on appeal), which revealed that the Veteran's blood pressure was 132/76; no diagnosis of hypertension was rendered at that time.  Notably, the Veteran has not contended that his hypertension has been continuous since service, but instead, maintains that it is due to his in-service exposure to herbicides, or alternatively, to his service-connected psychiatric disability.  For these reasons, the Board finds that symptoms associated with the Veteran's hypertension has not been continuous since service separation.

The Board next finds that the Veteran's hypertension is not etiologically related to the in-service herbicide exposure.  See Combee, 34 F.3d at 1043-44.  The Board notes that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update), concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. Of Sci., of Med., Veterans & Agent Orange: Update 2010 (2011).

Pursuant to the Board's April 2014 remand, a VA medical opinion was obtained in May 2014.  The evidence of record was reviewed and the Veteran was diagnosed with hypertension.  The examiner then opined that it was less likely than not (less than 50 percent probability) that the Veteran's hypertension was related to service.  In support of this opinion, the examiner noted that there was neither a pre-existing or in-service hypertension condition affirmed in the service treatment records.  The examiner further noted that there was no medical evidence of the onset of and/or manifestation of hypertension to a compensable degree within one year of separation from service.  The examiner noted numerous blood pressure readings from the Veteran's records.  The examiner then stated that the estimated date of diagnosis of hypertension was between 1994 and 2003; at least 21 years from the time of service separation.  It was then opined that the current acceptable etiology of the Veteran's hypertension condition was that of "essential benign hypertension without secondary cause."  

The Board finds that the May 2014 VA medical opinion is probative as to whether the Veteran's hypertension was incurred in service or was otherwise related to service.  However, the May 2014 VA examiner did not discuss the Veteran's verified in-service exposure to Agent Orange and did not provide an opinion as to whether the Veteran's hypertension was related to Agent Orange exposure.  

The AOJ obtained another medical opinion in January 2015.  The examiner reviewed the claims file and reviewed various medical articles regarding the association between hypertension and herbicide exposure and hypertension and anxiety disorder.  The examiner then opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) caused by exposure to Agent Orange in service.  The examiner stated that, although there were postulated theories of a nexus between herbicide exposure and hypertension, the current literature did not affirm this association with "certainty."  Moreover, the examiner noted that the current studies, to include that of the National Academy of Sciences (NAS), placed the correlation in the category of "limited or suggestive evidence of an association" with herbicide and dioxin exposure, which was noted by the examiner as the "WEAKEST possible positive category of association." (emphasis added in the original).  In addition, the examiner noted that VA had not recognized hypertension as a presumptive, compensable condition related to Agent Orange.

The Board acknowledges that in order to substantiate a claim for service connection, the association between hypertension and service does not necessarily require "certainty."  As discussed above, the legal standard is whether it is at least as likely as not that that the Veteran's hypertension is related to service.  Nonetheless, the Board notes that the VA examiner's use of the word "certainty" was taken from medical literature reviewed during the evaluation by the examiner.  See Science Daily, July 31, 2007 (stating that a new environmental study and an earlier study of workers in an herbicide manufacturing plant did not find evidence of an association between herbicide or dioxin exposure and increased incidence of high blood pressure.  Given the studies' limitations and inconsistent results, the committee found the cumulative body of evidence suggestive of, but insufficient to conclude with "certainty", an association between high blood pressure and herbicide exposure.).  As such, and because the VA examiner did note that the Veteran's hypertension was "less likely than not" caused by exposure to Agent Orange in service, the Board finds the medical opinion adequate and probative.  

The Veteran has also claimed that his currently diagnosed hypertension is secondary to the service-connected psychiatric disability (anxiety disorder).  The January 2015 VA medical opinion (discussed above) also addressed hypertension and anxiety.  Again, the examiner reviewed the evidence of record and reviewed relevant medical literature.  The examiner then opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected anxiety disorder.  In support of this conclusion, the examiner noted that although there were studies that suggested a plausible correlation between anxiety and hypertension, these studies had been cross-sectional in nature; in essence taking a "snap shot" of the subject matters while observing and comparing test subjects of varying ages/socioeconomic
status/educational level/pre-existing health status at a single point in time.  The examiner explained that data extrapolated from this type of study oftentimes do not provide information and cause and effect relationships.  This is because the pre and post-test variables cannot be considered.  The examiner further stated that studies performed by the Mayo Clinic found no correlation between anxiety and the development of a chronically sustained elevated blood pressure and/or hypertension.  Instead, they found that there are dramatic spikes in the blood pressure during periods of anxiety.  They also found that behavior such as tobacco use, alcohol use, illicit street drug use, poor diet, and obesity are not uncommon in this population of patients; these behaviors, and not anxiety, are the more likely contributors and are considered the absolute and relative risk factors for the development of hypertension.  The examiner further stated that longitudinal studies, in which the same test group is observed over a certain period of time, suggest a correlation regarding anxiety and hypertension, but more so on the impact of anxiety cardiovascular outcomes; not the development of hypertension.  

The January 2015 VA examiner further opined that the Veteran's hypertension was not aggravated by the service-connected anxiety disorder.  In support of this conclusion, the examiner stated that there was no evidence of aggravation of the Veteran's claimed hypertension disorder.  Medical records affirm treatment with a single oral agent for over the past 10 years.  There was no evidence of labile hypertension requiring multidrug regiment or hospitalization for malignant hypertension.  In sum, the examiner stated that there was no aggravation pattern to the Veteran's hypertension.  

The Board finds the January 2015 VA medical opinions to be highly probative as to whether the Veteran's hypertension is etiologically related to the in-service herbicide exposure on a direct basis and whether hypertension is caused or aggravated by the service-connected anxiety disability.  The examiner reviewed the evidence of record, discussed the relevant medical literature, and provided medical opinions support by a well-reasoned rationales.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

The Board has also considered the Veteran's statements asserting a nexus between his hypertension and the in-service herbicide exposure or to his service-connected anxiety disorder.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Hypertension is a complex disease process because of its multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's hypertension is a medical etiological question involving internal and unseen system processes unobservable by the Veteran.

The Board has also reviewed VA treatment records.  Although these records demonstrate a diagnosis and treatment for hypertension, they do not provide an opinion as to whether the Veteran's hypertension is due to service or to a service-connected disability.

The Board finds that the May 2014 and January 2015 VA opinions are probative in this case, and show that hypertension is not proximately due to service, to include herbicide exposure, and nor caused or permanently aggravated by service-connected anxiety disorder.  The May 2014 and January 2015 VA opinions were based on a review of the record.  The examiners included reasons and bases for the opinions rendered, and the opinions were based on objective findings from the record and the VA examiners' own expertise.  The Board finds that the two VA opinions were based on an accurate factual background, and therefore provide competent, credible, and probative evidence showing that hypertension is not related to service or cause or aggravated by the service-connected anxiety disorder.
For the reasons discussed above, the Board finds based on the competent, credible, and probative evidence of record, that hypertension was not incurred in service, did not manifest to a compensable degree within one year of service separation, was not etiologically related to the in-service herbicide exposure, and is not proximately due to or aggravated by service-connected anxiety disorder.  A preponderance of the evidence is against the claim for service connection for hypertension and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension, to include as due to in-service herbicide exposure or as secondary to a service-connected disability, is denied.


REMAND

In a March 2015 rating decision, the RO granted a 50 rating for anxiety disorder, denied a compensable rating for erectile dysfunction, and reduced the Veteran's disability rating from 100 to 60 percent, effective, July 1, 2015 for prostate cancer.  In April 2015, the Veteran filed a notice of disagreement with the February 2015 rating decision.  A review of the record reveals that the Veteran has not been issued a Statement of the Case (SOC) for these issues.  Under these circumstances, the Board has no discretion and must remand this matter for issuance of an SOC. See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and his representative concerning the claims for (1) an increased rating in excess of 50 percent for anxiety disorder; (2) an initial compensable rating for erectile dysfunction; and 
(3) whether the reduction of the disability rating for prostate cancer from 100 percent to 60 percent, effective July 1, 2015, was proper.  The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider these issues.  Then, only if an appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


